

114 S1748 IS: Transportation Infrastructure Grants and Economic Reinvestment Act
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1748IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mrs. Murray (for herself, Ms. Collins, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for improved investment in national transportation infrastructure.
	
 1.Short titleThis Act may be cited as the Transportation Infrastructure Grants and Economic Reinvestment Act.
 2.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means—
 (A)a State; (B)an Indian tribe;
 (C)the District of Columbia; (D)a territory of the United States;
 (E)a local government;
 (F)a port authority; (G)a metropolitan planning organization;
 (H)a transit agency; (I)another political subdivision of a State or local government; and
 (J)2 or more of the entities described in subparagraphs (A) through (I), working in collaboration.
				(2)Eligible
			 project
				(A)In
 generalThe term eligible project means a transportation project that, as determined by the Secretary, would have a significant beneficial impact on a State, a metropolitan area, a region, or the United States.
 (B)InclusionsThe term eligible project includes—
 (i)a highway or bridge project eligible for funding under chapter 1 of title 23, United States Code (including a project related to bicycles or pedestrians);
 (ii)a public transportation project eligible for funding under chapter 53 of title 49, United States Code;
 (iii)a passenger or freight rail transportation project;
 (iv)a port infrastructure project; and
 (v)an intermodal project. (3)Eligible project costs (A)In generalThe term eligible project costs means costs relating to an eligible project, such as the costs of—
 (i)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities;
 (ii)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land related to the eligible project and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment; and
 (iii)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction.
 (B)Dredging activitiesThe term eligible project costs—
 (i)includes the costs of dredging activities that are part of a berth reconstruction or rehabilitation project; and
 (ii)does not include the costs of dredging activities that are the responsibility of the Army Corps of Engineers.
					(4)Rural
 areaThe term rural area means any area not in an urbanized area (as that term is defined by the Census Bureau).
 (5)SecretaryThe term Secretary means the Secretary of Transportation.
 (6)StateThe term State means—
 (A)any of the 50 States; or
 (B)the District of Columbia.
				(7)Substantial
 completionThe term substantial completion means the opening of an eligible project to vehicular or passenger traffic.
			3.National
			 infrastructure investment program
 (a)ProgramNot later than 1 year after the date of the enactment of this Act, the Secretary shall by regulation establish a program under which the Secretary shall provide competitive grants to eligible entities for use in carrying out eligible projects.
			(b)Grant
			 requirements
 (1)AmountExcept as provided in paragraph (5)(B)(i), a grant under this Act shall be in an amount that is not less than $10,000,000 and not greater than $200,000,000.
				(2)Geographical
 distribution; balance; investmentIn providing grants under this Act, the Secretary shall take such measures as are necessary to ensure, to the maximum extent practicable—
 (A)an equitable geographical distribution of funds;
 (B)an appropriate balance in addressing the needs of urban and rural areas; and
 (C)investment in a variety of transportation modes.
					(3)Maximum
 percentage per StateNot more than 25 percent of the amounts made available to provide grants under this Act for a fiscal year may be provided for eligible projects in a State.
				(4)Federal
			 share
					(A)In
 generalExcept as provided in paragraph (5)(B)(ii), the Federal share of the cost of carrying out any eligible project funded by a grant under this Act shall be, at the option of the eligible entity receiving the grant, up to 80 percent.
 (B)PriorityIn providing grants under this Act, the Secretary shall give priority to eligible projects that require a contribution of Federal funds in order to complete an overall financing package for the eligible projects.
					(5)Eligible
			 projects in rural areas
					(A)In
 generalNot less than 20 percent of the amounts made available to provide grants under this Act for a fiscal year shall be provided for eligible projects located in rural areas.
					(B)Minimum grant
 amount; Federal shareWith respect to an eligible project located in a rural area—
 (i)the minimum amount of a grant under this Act shall be $1,000,000; and
 (ii)the Secretary may increase the Federal share of the cost of carrying out the eligible project up to 100 percent.
						(6)Set-asides for
 certain costs, projects, and transfersOf the amounts made available under this Act for a fiscal year, the Secretary may—
 (A)use an amount not to exceed $20,000,000 for grants that pay for the planning, preparation, or design of eligible projects; and
 (B)use an amount not to exceed $20,000,000 to fund the provision and oversight of grants under this Act, including transfers of funds from that amount to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the provision and oversight of grants under this Act for eligible projects under the administrative jurisdiction of those agencies.
					(c)Selection among
			 eligible projects
 (1)EstablishmentThe Secretary shall establish criteria for use in selecting among eligible projects to receive funding under this Act.
				(2)Selection
			 criteria
					(A)Primary selection
 criteriaThe Secretary shall select among eligible projects by evaluating the extent to which an eligible project provides significant benefits to a State, a metropolitan area, a region, or the United States, including the extent to which an eligible project—
 (i)improves the safety of transportation facilities and systems;
 (ii)improves the condition of existing transportation facilities and systems;
 (iii)contributes to economic competitiveness over the medium- to long-term;
 (iv)improves the environment, improves energy efficiency, reduces dependence on oil, or reduces greenhouse gas emissions; and
 (v)improves access to transportation facilities and systems.
						(B)Secondary
 selection criteriaIn addition to considering the primary selection criteria described in subparagraph (A), the Secretary shall consider the extent to which a project—
 (i)uses innovative strategies or technologies to pursue any of those primary selection criteria; and
 (ii)demonstrates strong collaboration among a broad range of participants, or the integration of transportation with other public service efforts.
						(d)Application
			 requirement
 The Secretary shall require an analysis of project benefits and costs in each application for a construction grant under this Act.
			(e)Federal
 requirementsThe following provisions of law shall apply to funds made available under this Act and eligible projects carried out using those funds:
 (1)Subchapter IV of chapter 31 of title 40, United States Code.
 (2)Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
 (3)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (4)The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).
				(f)Transparency
				(1)In
 generalThe Secretary shall include in any notice of funding availability a full description of how applications will be evaluated against all selection criteria.
				(2)Consultations
 on decisionsAfter provision of grants and credit assistance under this Act for a fiscal year, the Secretary (or a designee) shall be available to meet with any applicant, at a time and place that is mutually acceptable to the Secretary and the applicant, to review the application of the applicant.
 4.TIFIA subsidy and administrative costsThe Secretary may use up to 20 percent of the amounts appropriated pursuant to the authorization under section 6 to pay the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary determines that such use of funds would advance the purposes of this Act.
 5.State and local permitsFinancial assistance under this Act with respect to an eligible project shall not—
 (1)relieve any recipient of the assistance of any obligation to obtain any required State or local permit or approval with respect to the eligible project;
 (2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the eligible project; or
 (3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the eligible project.
			6.Authorization of
			 appropriations
 (a)In generalThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of the fiscal years 2016 through 2021.
 (b)AvailabilityAmounts appropriated for a fiscal year pursuant to this section shall be available for obligation during the 3-year period beginning on the first day of such fiscal year.